DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Acknowledgement is made of the amendment received on 08/05/2022.

Allowable Subject Matter
3.	Claims 9-12, 14-17 and 19 are allowed.
4.	The following is a statement of reasons for allowable subject matter:
The prior art of record, Cariou et al. does not teach or suggest receiving a first wireless message, wherein the first wireless message comprises a first plurality of message elements, wherein each message element of the first plurality of message elements is modulated according to a modulation scheme, wherein the modulation scheme comprises one or more predetermined amplitude levels and one or more states, wherein each state of the modulation scheme comprises an I-branch signal and a Q-branch signal, wherein the I-branch signal has an I-branch amplitude and the Q- branch signal has a Q-branch amplitude; determining that the first wireless message is corrupted; receiving a second wireless message, wherein the second message comprises a second plurality of message elements, wherein each message element of the second plurality of message elements is modulated according to the modulation scheme; determining that the second wireless message is corrupted; producing a merged message comprising a third plurality of message elements, wherein each message element of the merged message is selected from message elements of the first plurality of message elements and the second plurality of message elements according to a criterion; determining whether the merged message is corrupted; for each state of the modulation scheme, determining a good-modulation zone wherein the I-branch amplitude differs from one of the predetermined amplitude levels by no more than a first predetermined value, and the Q-branch amplitude differs from one of the predetermined amplitude levels by no more than the first predetermined value; and2Serial No.: 17/674,191 for each good-modulation zone, determining a marginal-modulation zone exterior to the good-modulation zone, wherein the I-branch amplitude differs from one of the predetermined amplitude levels by no more than a second predetermined value and the Q-branch amplitude differs from one of the predetermined amplitude levels by no more than the second predetermined value, the second predetermined value being larger than the first predetermined value. 

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR A TIMORY whose telephone number is (571)270-1674. The examiner can normally be reached Mon-Fri 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KABIR A TIMORY/Primary Examiner, Art Unit 2631